     Case 2:16-cr-00294-JCM-VCF Document 234
                                         231 Filed 05/11/20
                                                   05/07/20 Page 1 of 6



 1   HOFLAND & TOMSHECK
     Joshua Tomsheck, Esq.
 2   State Bar of Nevada No. 009210
     josht@hoflandlaw.com
     228 South 4th Street, 1st Floor
 3   Las Vegas, Nevada 89101
     (702) 895-6760
 4   (702) 731-6910 facsimile
     Attorney for Defendant
 5
                   IN THE UNITED STATES DISTRICT COURT
 6                      FOR THE DISTRICT OF NEVADA
 7                                 -oOo-

 8    UNITED STATES OF AMERICA,                        Case No. 2:16-cr-00294-JCM-VCF

 9                           Plaintiff,                 Stipulation to Continue Calendar Call
                                                        and Trial Dates
10                vs.                                  (THIRTEENTH REQUEST)

11    JASON GOLDSBY;
      BONNIE MADRIGAL;
12    RUDY REDMOND; and
      KAILI TUALAU
13
                            Defendants.
14
            IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
15
     TRUTANICH, United States Attorney, and RICHARD LOPEZ, Assistant United States
16
     Attorney, counsel for the United States of America, and JOSHUA TOMSHECK, ESQ.,
17
     counsel for Defendant JASON GOLDSBY, JESS MARCHESE, ESQ., counsel for Defendant
18
     BONNIE MADRIGAL, LUCAS GAFFNEY, ESQ., counsel for Defendant RUDY REDMOND,
19
     that the calendar call currently scheduled for June 24, 2020, at 1:30 p.m., and the trial date
20
     currently scheduled for June 29, 2020, at 9:00 a.m., in the above-captioned matter, be vacated
21
     and continued to a date and time to be set by this Honorable Court but no sooner than ninety
22
     (90) days. The parties also request all related trial deadlines, including but not limited to,
23

24
                                                   1
     Case 2:16-cr-00294-JCM-VCF Document 234
                                         231 Filed 05/11/20
                                                   05/07/20 Page 2 of 6



 1   pretrial motion deadlines shall also be continued to a date and time convenient to the Court,

 2   after ninety (90) days.

 3          This stipulation is entered into for the following reasons:

 4          1. The current conditions related to the ongoing COVID-19 pandemic have impacted

 5             the ability to prepare for trial and discuss trial preparations with the defendants.

 6          2. This is the thirteenth continuance request by stipulation.

 7          3. While this is not a complex case, discovery is voluminous. Discovery consists of

 8             approximately 1,560 Bates Stamped pages, 140 surveillance videos, 2 audio files,

 9             and 567 photos.

10          4. The parties are negotiating a global resolution.

11          5. Mr. Goldsby, Mr. Redmond, and Ms. Madrigal are in custody and do not object to

12             this continuance.

13          6. All defendants and counsel agree to this stipulation, with the exception of Mr.

14             Tanasi and Mr. Tualau. Through circumstances outside of his control, Mr. Tanasi

15             has been unable to discuss this stipulation with his client prior to filing this

16             stipulation and therefore cannot stipulate to same. However, given the

17             circumstances outlined herein, Mr. Tanasi does not oppose that there is good cause

18             to file this stipulation for the reasons stated. Mr. Tanasi will file a Notice of Mr.

19             Tualau’s position on this stipulation as soon as he learns the same.

20          7. Denial of this request for continuance of the Calendar Call and Trial Date would

21             prejudice the defendants, the Government, and unnecessarily consume this

22             Court’s valuable resources, taking into account the exercise of due diligence.
23

24
                                                   2
     Case 2:16-cr-00294-JCM-VCF Document 234
                                         231 Filed 05/11/20
                                                   05/07/20 Page 3 of 6



 1         8. Additionally, denial of this request for continuance could result in a miscarriage

 2            of justice.

 3         9. For the above stated reasons, the parties agree that a continuance of the Motions

 4            Deadline, Calendar Call and Trial Date would best serve the ends of justice in this

 5            case.

 6         10. The additional time requested by this Stipulation is excludable in computing the

 7            time within which the trial herein must commence pursuant to the Speedy Trial

 8            Act, Title 18, United States Code, Section 3161(h)(7)(A), when considering the

 9            factors under Title 18, United States Code, Section 3161(h)(7)(B)(i) and 3161

10            (h)(7)(B)(iv). In addition, the continuance sought is not for delay and the ends of

11            justice are in fact served by the granting of such continuance which outweigh the

12            best interest of the public and the defendant in a speedy trial.

13
     DATED this 7th day of May, 2020.
14
                                                            Respectfully submitted,
15
     /s/ Richard Lopez                                      /s/ Joshua Tomsheck
16   Richard Lopez                                          Joshua Tomsheck, Esq.
     Assistant United States Attorney                       Counsel for GOLDSBY
17
     /s/ Lucas Gaffney                                       /s/ Jess Marchese
18   Lucas Gaffney, Esq.                                    Jess Marchese, Esq.
     Counsel for REDMOND                                    Counsel for MADIGRAL
19

20

21

22

23

24
                                                  3
     Case 2:16-cr-00294-JCM-VCF Document 234
                                         231 Filed 05/11/20
                                                   05/07/20 Page 4 of 6



 1
                  IN THE UNITED STATES DISTRICT COURT
 2                     FOR THE DISTRICT OF NEVADA
                                  -oOo-
 3
      UNITED STATES OF AMERICA,                            Case No: 2:16-cr-00294-JCM-VCF
 4
                           Plaintiff,
 5
                 vs.                                      ORDER
 6
      JASON GOLDSBY,
 7    BONNIE MADRIGAL;
      RUDY REDMOND; and
 8    KAILI TUALAU

 9                         Defendant.

10
           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
           1. The current conditions related to the ongoing COVID-19 pandemic have impacted
13
               the ability to prepare for trial and discuss trial preparations with the defendants.
14
           2. This is the thirteenth continuance request by stipulation.
15
           3. While this is not a complex case, discovery is voluminous. Discovery consists of
16
               approximately 1,560 Bates Stamped pages, 140 surveillance videos, 2 audio files,
17
               and 567 photos.
18
           4. The parties are negotiating a potential global resolution.
19
           5. Mr. Goldsby, Mr. Redmond, and Ms. Madrigal are in custody and consent to this
20
               request.
21
           6. All defendants and counsel agree to this stipulation, with the exception of Mr.
22
               Tanasi and Mr. Tualau. Through circumstances outside of his control, Mr. Tanasi
23

24
                                                   4
     Case 2:16-cr-00294-JCM-VCF Document 234
                                         231 Filed 05/11/20
                                                   05/07/20 Page 5 of 6



 1             has been unable to discuss this stipulation with his client prior to filing this

 2             stipulation and therefore cannot stipulate to same. However, given the

 3             circumstances outlined herein, Mr. Tanasi does not oppose that there is good cause

 4             to file this stipulation for the reasons stated. Mr. Tanasi will file a Notice of Mr.

 5             Tualau’s position on this stipulation as soon as he learns the same.

 6          7. Denial of this request for continuance of the Calendar Call and Trial Date would

 7             prejudice the defendant, the Government, and unnecessarily consume this Court’s

 8             valuable resources, taking into account the exercise of due diligence.

 9          8. Additionally, denial of this request for continuance could result in a miscarriage

10             of justice.

11          9. For the above stated reasons, the parties agree that a continuance of the Calendar

12             Call and Trial Date would best serve the ends of justice in this case.

13
                                      CONCLUSIONS OF LAW
14
            The ends of justice served by granting said continuance outweigh the best interest of
15
     the public and the defendant, since the failure to grant said continuance would be likely to
16
     result in a miscarriage of justice, would deny the parties herein sufficient time and the
17
     opportunity within which to be able to effectively and thoroughly prepare for trial, taking
18
     into account the exercise of due diligence.
19
            The additional time requested by this Stipulation is excludable in computing the time
20
     within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,
21
     United States Code, Section 3161(h)(7)(A), when considering the factors under Title 18,
22
     United States Code, Section 3161(h)(7)(B)(i) and 3161 (h)(7)(B)(iv).
23

24
                                                   2
     Case 2:16-cr-00294-JCM-VCF Document 234
                                         231 Filed 05/11/20
                                                   05/07/20 Page 6 of 6



 1                                             ORDER

 2         IT IS THEREFORE ORDERED, that trial motions, trial briefs, proposed voir dire

 3   questions, proposed jury instructions, and a list of proposed exhibits must be electronically

 4                             October
     submitted to the Court by the      14, 2020,
                                   ____ day       at 1:30 p.m.
                                            of ______________________, 2020.

 5         IT IS FURTHER ORDERED that the calendar call currently scheduled for June 24,

 6                                                               October 14
     2020 at the hour of 1:30 p.m., be vacated and continued to _______________________, 2020,

 7                  1:30 p.m.
     at the hour of ______ am/pm; and the trial currently scheduled for June 29, 2020, at the hour

 8                                              October 19
     of 9:00 a.m., be vacated and continued to _______________________, 2020, at the hour of

 9   9:00 a.m.
     ______ am/pm.

10

11
           May day
     DATED ____ 11, 2020.
                    of May, 2020.
12

13                                          _______________________________________
                                            UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24
                                                  3
